Case 2:19-cv-13543-TGB-MJH ECF No. 26 filed 10/05/20   PageID.307   Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CITY OF FLINT,                                  2:19-CV-13543-TGB


                  Plaintiff,
                                              ORDER DENYING
                                          PLAINTIFF’S MOTION FOR
      vs.
                                             ATTORNEY’S FEES

AUSTIN MORGAN COMPANIES,


                  Defendant.

      In this breach of contract action, Plaintiff, the City of Flint, owned
property that was being leased by Defendant Austin Morgan Companies.1

Flint initially sued Defendant in state court to conduct soil remediation

extraction on the property. Thinking that the case might turn on federal
environmental laws, and proceeding on her own behalf without any

lawyer, Defendant removed this matter to federal court. Notice of

Removal, ECF No. 1, PageID.2. But this Court held that the case did not


1 For the purpose of resolving this motion, this Court will consider
Christina Raisins to be the sole proprietor of Austin Morgan Companies.
See Resp. to Order to Show Cause, ECF No. 16. A sole proprietor is
permitted to represent herself pro se in federal court, see In re Fifarek,
370 B.R. 754, 758 (Bankr. W.D. Mich. 2007), and therefore Austin
Morgan Companies is not required to be represented by counsel in this
matter.
                                    1
Case 2:19-cv-13543-TGB-MJH ECF No. 26 filed 10/05/20   PageID.308   Page 2 of 7




implicate federal environmental law and that no other basis for federal

jurisdiction existed. The case was therefore remanded back to state court.

Having won the motion to remand, the City of Flint now wants to recover

attorney’s fees. Mot. for Attorney Fees, ECF No. 21. For the reasons set
out in detail below, Plaintiff’s motion for attorney’s fees will be DENIED.

                                 ANALYSIS
A. Removal was not objectively unreasonable to a layperson.
      Removal of actions to federal court is governed by 28 U.S.C. § 1441
et seq. Under that statute, if a case is removed and then eventually

remanded back to state court, the Court “may require payment of just

costs and any actual expenses, including attorney fees, incurred as a
result of the removal.” 28 U.S.C. § 1447(c). There is no presumption for

or against awarding fees. “[C]ourts may award attorney's fees under §

1447(c) only where the removing party lacked an objectively reasonable

basis for seeking removal,” but “when an objectively reasonable basis

exists, fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S.

132, 141 (2005); see also Chase Manhattan Mortg. Corp. v. Smith, 507

F.3d 910, 914 (6th Cir. 2007).

      This “objectively reasonable basis” standard turns on the

“reasonableness of the removal.” Martin, 546 U.S. at 141. Normally, the

removing party in any lawsuit is represented by an attorney who makes

the strategic decision as to whether a reasonable basis supports removal.

In that situation, “an objectively reasonable basis for seeking removal”

                                     2
Case 2:19-cv-13543-TGB-MJH ECF No. 26 filed 10/05/20   PageID.309   Page 3 of 7




would be evaluated from the perspective of what would be reasonable to

a licensed attorney. But here, Defendant is pro se, and cannot be expected

to have the same understanding of the law and the standards for removal

as a trained attorney. Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991)
(“The drafting of a formal pleading presupposes some degree of legal

training or, at least, familiarity with applicable legal principles, and pro

se litigants should not be precluded from resorting to the courts merely
for want of sophistication.”). Consequently, in applying the “objectively

reasonable” standard, the Court must consider that it may mean

something different as applied to a trained attorney than it does as

applied to a layperson who is trying to represent herself. While there is

sparse available caselaw addressing this question, common sense

suggests that if the removing party is a pro se defendant, the inquiry
should be: “was there any objectively reasonable basis for a reasonable

layperson to seek removal?”

      The question here, then, is whether there was any objectively

reasonable basis for Defendant, as a layperson, to believe that the

original contract dispute involved the possible application of the National

Environmental Policy Act (“NEPA”) such that federal question

jurisdiction existed. While this Court concluded that NEPA did not apply,

that is not that same as concluding that, on this record, there was no

objectively reasonable basis for a layperson to think it might apply.

Defendant alleges wrongdoing on the part of the City, specifically failure
                                     3
Case 2:19-cv-13543-TGB-MJH ECF No. 26 filed 10/05/20   PageID.310   Page 4 of 7




to notify her of soil contamination on her property before she leased it.

Resp. to Mot. for Remand, ECF No. 17, PageID.193. Defendant’s Notice

of Removal clearly states that she believes her only options for redress in

light of the City’s allegedly improper actions “arise[] under the National
Environmental Policy Act.” ECF No. 1, PageID.2. The City’s original

complaint discussed efforts by city employees and the Michigan

Department of Environment, Great Lakes, and Energy to gain access to
the property leased by Defendant for “planned soil excavation

remediation efforts.” ECF No. 1, PageID.12. An attached affidavit also

indicates the City’s knowledge that the property “is contaminated and

requires extensive soil excavation to remediate the contamination.” ECF

No. 17, PageID.209.

      Given that the surrounding facts involve environmental regulatory
issues, it is not objectively unreasonable for a person untrained in the

law and unskilled in conducting reliable legal research to believe these

issues of soil contamination and the failure to disclose or remediate them

may have been governed by a law entitled “National Environmental

Policy Act” and by its related regulations. See Resp. to Mot. for Att’y’s

Fees, ECF No. 24, PageID.277; ECF No. 17, PageID.190.

      For the purposes of the “objectively reasonable basis” inquiry, it

does not matter that Defendant’s belief is incorrect. As Plaintiffs noted

in their motion, this Court clearly “determined that it lacked subject

matter jurisdiction” over this case, both because it sounds primarily in
                                     4
Case 2:19-cv-13543-TGB-MJH ECF No. 26 filed 10/05/20   PageID.311   Page 5 of 7




contract and because there is no private right of action under NEPA that

would allow an individual to sue for a violation under it. ECF No. 21,

PageID.234. Based on this analysis, Plaintiffs say Defendant fails the

“objectively reasonable basis” test. Id. While this Court’s ruling may well
provide the basis for a conclusion that no reasonable attorney could have

found a basis for removal in this case, a layperson, by contrast, should

not be expected to know that her claims are too distantly connected to
federal law to qualify for “arising under” jurisdiction through NEPA, or

to understand what a private right of action is and also know that the

lack of one in NEPA is fatal to her removal efforts. Because the

circumstances of this case afforded an objectively reasonable basis for a

layperson to believe she could seek removal, the Court finds that an

award of attorney’s fees is not appropriate.
B. “Unusual circumstances” warrant departure from the usual
   rule for awarding fees.
      Setting aside whether the “objectively reasonable basis for removal”

standard may be different where removal is sought by a pro se party, the

underlying purpose of the statute also counsels against a fee award in

this case. Under section 1447(c), fees are never guaranteed. While an

objectively unreasonable removal will often result in an award of fees

being made to plaintiffs, “district courts retain discretion to consider

whether unusual circumstances warrant a departure from the rule.”

Martin, 546 U.S. at 141. Any such exercise of discretion should be

                                     5
Case 2:19-cv-13543-TGB-MJH ECF No. 26 filed 10/05/20   PageID.312   Page 6 of 7




“faithful to the purposes” of awarding fees. Id. The Sixth Circuit has

stated that the purpose of fees under section 1447(c) is to “permit removal

in appropriate cases, while simultaneously “reduc[ing] the attractiveness

of removal as a method for delaying litigation and imposing costs on the
plaintiff.”” Warthman v. Genoa Twp. Bd. of Trustees, 549 F.3d 1055, 1060

(6th Cir. 2008) (quoting Martin, 546 U.S. at 140). The appellate court

further instructs district courts “[i]n cases where removal was not
objectively reasonable . . . to consider this underlying purpose when they

exercise their discretion.” Id.

      Here, we cannot conclude based on the record that Defendant

removed this case to federal court to “delay litigation and impose costs”

on the City. In fact, she states specifically that “the exact opposite” is

true. ECF No. 24, PageID.227. Believing most of the City’s complaint to
be invalid, except for the issue of soil contamination, Defendant “hoped

to properly litigate in the court” that she believed was the proper one to

handle this lawsuit. Id. Defendant was incorrect in her belief that federal

court was the appropriate forum, but making that mistake is not the

same as intending to delay the lawsuit. While the City does allege bad

faith by the Defendant in making alleged misrepresentations about the

parties in the action, it does not claim that her underlying motivations

for removal are suspect. Mot. for Remand, ECF No. 5, PageID.64.

      Defendant’s pro se status also creates an unusual circumstance in

that there is very little caselaw involving unsuccessful removal by pro se
                                     6
Case 2:19-cv-13543-TGB-MJH ECF No. 26 filed 10/05/20   PageID.313   Page 7 of 7




defendants where the plaintiffs then seek to be awarded fees and costs.

But see Anctil v. Kick, 167 F. Supp. 3d 266, 269 (D. Mass. 2016) (award

of fees denied “in light of [Defendant’s] pro se status”). There may well be

cases where pro se defendants should be required to pay fees under
section 1447(c). Indeed, one who engages in litigation without retaining

an attorney may take unreasonable actions that impose significant costs

that ought not to be fairly borne by the other party. If a pro se party is
intentionally vexatious or abusive in litigation, it should expect that it

may have to pay the other side’s legal expenses if it loses and a statute

provides for such an award to be made. But here, Defendant’s pro se

status combined with the lack of evidence that her removal action was

pursued in bad faith creates an unusual circumstance where an award of

fees would not further the purposes of section 1447(c).

                             CONCLUSION

      For all of the reasons stated, Plaintiff’s motion for attorney’s fees

(ECF No. 21) is DENIED.

      SO ORDERED.
      DATED: October 5, 2020
                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge


                                     7
